--------------------------------------------------------------------------------

Exhibit 10.7


RESTRICTED UNIT AGREEMENT
 
This RESTRICTED UNIT AGREEMENT (this “Agreement”) is made as of February 5, 2010
(the “Effective Date”), between GENESIS ENERGY, LLC, a Delaware limited
liability company (the “Company”), and Grant E. Sims, (the
“Principal”).  Capitalized terms used in this Agreement but not defined in the
body hereof are defined in Exhibit A.
 
WHEREAS, the Amended and Restated Limited Liability Company Agreement of the
Company (as amended from time to time, the “LLC Agreement”) authorizes the
issuance by the Company of Series B-1 Units; and
 
WHEREAS, the Company desires to issue to the Principal on the terms and
conditions hereinafter set forth, and the Principal desires to accept on such
terms and conditions, the number of Series B-1 Units specified herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein and other good and valuable consideration, the
Company and the Principal agree as follows:
 
1.             Issuance of Units.  The Company hereby issues 367 Series B-1
Units (the “Series B-1 Units”) to the Principal which shall vest in accordance
with the provisions of Section 4 below.  The Threshold Value for each Series B-1
Unit shall be equal to zero.  The Series B-1 Units are intended to constitute
“profits interests” within the meaning of Revenue Procedures 93-27 and 2001-43.
 
2.             Terms of Issuance.
 
(a)           As an inducement to the Company to enter into this Agreement,
concurrently with the execution and delivery of this Agreement, the Principal is
entering into a Waiver Agreement, under which the Principal is accepting as
consideration the grant of Series B-1 Units issued hereunder and agreeing to
enter into an amended and restated employment agreement (the “Employment
Agreement”) with the Company, subject to the Company’s compensation committee’s
approval, and if necessary, the Board’s approval, of the terms of such
Employment Agreement.
 
(b)           The Principal acknowledges and agrees that no provision contained
in this Agreement shall entitle the Principal to remain in the employment of the
Company.
 
(c)           The Principal acknowledges and agrees that, except as provided in
the LLC Agreement, the Company has no duty or obligation to disclose to the
Principal, and the Principal shall have no right to be advised of, any
information regarding the Company in connection with the forfeiture or
redemption of the Series B-1 Units pursuant to the terms and conditions of this
Agreement.
 
(d)           The Principal acknowledges and agrees that the Series B-1 Units
are a designated series of the Series B Units authorized and issued pursuant to
the LLC Agreement and subject to all of the restrictions applicable to Series
B-1 Units as set forth in the LLC Agreement and in this Agreement.

 
 

--------------------------------------------------------------------------------

 

3.             Unvested Series B-1 Units.  Except as provided in Section 4
below, all Series B-1 Units shall initially be deemed “Unvested Series B-1
Units” under the LLC Agreement (“Unvested Units”), shall be subject to all of
the restrictions on Series B-1 Units contained in the LLC Agreement and, to the
extent the LLC Agreement distinguishes between Vested Series B-1 Units and
Unvested Series B-1 Units, shall carry only such rights as are conferred on
Unvested Series B-1 Units under the LLC Agreement.
 
4.             Vesting of Series B-1 Units.
 
(a)           Subject to Section 4(g), if the Principal is, and has been,
continuously employed by the Company from the date of this Agreement through the
first anniversary date of the Effective Date, then on such anniversary date
twenty-five percent (25%) of the Series B-1 Units will be “Vested Series B
Units” under the LLC Agreement (“Vested Units”).  Vested Units shall no longer
be deemed Unvested Series B-1 Units, shall no longer be subject to the
restrictions on Unvested Series B Units (but shall remain subject to the
restrictions on the Series B Units in general) under the LLC Agreement and, to
the extent the LLC Agreement distinguishes between Vested Series B-1 Units and
Unvested Series B-1 Units, shall carry all of the rights conferred on Vested
Series B-1 Units under the LLC Agreement.
 
(b)           Subject to Section 4(g), if Principal is, and has been,
continuously employed by the Company from the date of this Agreement through the
second anniversary date of the Effective Date, then on such anniversary date
thirty-three and one-third percent (33 1/3%) of the remaining Unvested Units
will become Vested Units (which, for the sake of clarity, will constitute
one-fourth of the total number of original Series B-1 Units).
 
(c)           Subject to Section 4(g), if Principal is, and has been,
continuously employed by the Company from the date of this Agreement through the
third anniversary date of the Effective Date, then on such anniversary date
fifty percent (50%) of the remaining Unvested Units will become Vested Units
(which, for the sake of clarity, will constitute one-fourth of the total number
of original Series B-1 Units).
 
(d)           Subject to Section 4(g), if Principal is, and has been,
continuously employed by the Company from the date of this Agreement through the
fourth anniversary date of the Effective Date, then on such anniversary date the
remaining Unvested Units will become Vested Units.
 
(e)           Following consummation by the Company of a Qualified Public
Offering, all shares of common stock of the IPO corporate issuer issued in
respect of any Unvested Units issued pursuant hereto shall continue to be
subject to vesting in accordance with Section 4(a) through Section 4(d) hereto.
 
(f)           In the event of the consummation of a sale or business combination
that results in a Change of Control or upon the occurrence of a Sale of the
Business, all Series B-1 Units that shall not have previously become Vested
Units shall become Vested Units as of the consummation of such Change of Control
or Sale of the Business; provided, that the Principal has been continuously
employed by the Company from the date of this Agreement until the consummation
of such Change of Control or Sale of the Business.

 
2

--------------------------------------------------------------------------------

 

(g)           Notwithstanding the foregoing Sections 4(a)-(d); if Principal’s
employment with the Company is terminated as a result of death or Disability at
any time prior to an anniversary of the Effective Date, the percentage of the
Unvested Units that would have vested but for the Principal’s death or
Disability on such anniversary date of the Effective Date will become Vested
Units on such date of death or Disability, and the remaining Unvested Units
shall be forfeited, for no consideration, as provided in Section 5(b)(i).
 
5.             Forfeiture of and Right to Purchase Series B-1 Units.
 
(a)           If the Principal’s employment with the Company is terminated by
the Company for Cause or the Principal terminates his employment with the
Company without Good Reason, then the Principal, and any other Person who shall
be the holder of any of the Series B-1 Units on the date of such termination or
resignation, shall forfeit to the Company all of such Series B-1 Units
(including any Vested Units and any Unvested Units) and all rights arising from
such Units, and no consideration shall be paid in respect of such Units.
 
(b)           If the Principal’s employment with the Company is terminated
without Cause, by reason of the Principal’s death or Disability or by the
Principal for Good Reason, then:
 
(i)            subject to Section 4(g), the Principal, and any other Person who
shall be the holder of any of the Series B-1 Units on the date of such
termination or resignation, shall forfeit to the Company all of the Unvested
Units and all rights arising from such Unvested Units and no consideration shall
be paid in respect of such Units;
 
(ii)           the Company shall have the right to redeem, in accordance with
Section 6 below, any or all of the Principal’s Vested Units at a redemption
price equal to the Fair Market Value of such Units;
 
(c)           The forfeitures of Units subject to the terms and conditions of
this Section 5 shall occur immediately and without further action of the Company
except with respect to death or Disability as provided below, the Principal or
any other Person upon the termination, resignation, death, Disability or breach
giving rise thereto (the date of such termination, resignation, death,
Disability or breach being the “Trigger Date”).  The Company’s right to redeem
or purchase Vested Units pursuant to Section 5 shall apply to all Units, whether
then held by the Principal or any other Person to whom the Principal may have
transferred such Units in accordance with the LLC Agreement.

 
3

--------------------------------------------------------------------------------

 

6.             Procedure for Redemption/Purchase of Vested Units.
 
(a)           Within ninety days of the Trigger Date, the Board shall provide
the Principal, the Principal’s legal representative or guardian, or the executor
of the Principal’s estate (as applicable, the “Representative”), with written
notice of its determination of the fair market value, as of the date of
termination, of the Vested Units that are subject to redemption under Section 5
(the “Purchase Price”), together with a non-binding estimate of the number of
Vested Units that the Company anticipates it will redeem and a worksheet showing
in reasonable detail its determination of the Purchase Price.  In each case,
“fair market value” shall equal the amount that would be distributed with
respect to such Vested Units if the assets of the Company were sold for their
Fair Market Value as of such date of termination and there was a hypothetical
complete liquidation of the Company and the proceeds were distributed, after
payment or other satisfaction of all liabilities and other obligations of the
Company, by the Company pursuant to Section 6.1 of the LLC Agreement.  The
Representative shall have the right to dispute in writing the Board’s
determination of the Purchase Price within thirty days following receipt of the
Board’s determination (the “Notice Period”).  If the Company has not received
written notice of such a dispute within the Notice Period, the Purchase Price as
determined by the Board shall be deemed to be the final Purchase Price.  If the
Company has received written notice of such a dispute within the Notice Period,
then the Company and the Representative shall, for an additional thirty days
following receipt of such written notice of dispute (such additional thirty-day
period, the “Resolution Period”), attempt to reach agreement on the Purchase
Price.  If no resolution of this dispute is finalized within the Resolution
Period, the Board’s determination of the Purchase Price shall be submitted for
review and final determination by an independent valuation firm (the
“Independent Valuation Firm”) selected by the Board.  The Independent Valuation
Firm shall review all relevant data, including any necessary books and records
of the Company, to determine the changes to the Purchase Price calculation, if
any, necessary to resolve only the disputed items or amounts.  The determination
by the Independent Valuation Firm shall be made as promptly as practical, but in
no event beyond thirty days from its engagement, and shall be final and
binding.  If the final Purchase Price as determined by the Independent Valuation
Firm is ten percent or more lower than the Purchase Price as determined by the
Board, the costs of the Independent Valuation Firm shall be borne by the
Representative.  If the final Purchase Price as determined by the Independent
Valuation Firm is ten percent or more higher than the Purchase Price as
determined by the Board, the costs of the Independent Valuation Firm shall be
borne by the Company.  If the final Purchase Price as determined by the
Independent Valuation Firm is any other amount, the costs of the Independent
Valuation Firm shall be borne fifty percent by the Company and fifty percent by
the Representative.
 
(b)           Following the final determination of the Purchase Price as
provided above, the Company shall give written notice to the Representative of
the number of Vested Units that are subject to redemption pursuant to Section 5
(the “Subject Units”), and the final Purchase Price.  The date that such notice
is received by the Representative shall constitute the “Purchase Notice Date.”
 
(c)           In the event the Company elects to redeem any or all of the
Subject Units pursuant to Section 5(b)(ii), the Company shall set a reasonable
place and time for the closing of the redemption of such Subject Units, which
shall be not less than fifteen days nor more than forty-five days after the
Purchase Notice Date.
 
(d)           Any payment of the Purchase Price for any Subject Units by the
Company shall be made in the form of cash or a Company check, payable to the
Representative; provided, however, that any such payment by the Company may be
made, at the option of the Board, in the form of an unsecured promissory note
issued by the Company to the Representative with a term of two (2) years,
interest accruing at a rate of eight percent (8.0%) per annum, compounded
annually, with quarterly principal payments and interest due and payable
quarterly in arrears.  Any such note shall contain restrictions on the holder’s
ability to pledge, borrow against or collateralize such note and shall contain
customary subordination provisions for the benefit of the Company’s
lenders.  Upon payment of such Purchase Price by the Company (or issuance of the
promissory note described in this Section 6(d)), such Subject Units shall
automatically be cancelled without further action by the Company, the Principal
or any other Person.

 
4

--------------------------------------------------------------------------------

 

(e)           The Representative shall execute and deliver all documentation and
agreements reasonably requested by the Company to reflect a purchase/redemption
of the Subject Units pursuant to this Agreement, but neither the failure of the
Representative to execute or deliver any such documentation, nor the failure of
the Representative to deposit the Company’s check, shall affect the validity of
a purchase/redemption of the Subject Units pursuant to this Agreement.
 
(f)           In connection with any purchase/redemption of the Subject Units
hereunder, the Representative shall not be required to make any representations,
warranties or indemnities, other than customary representations, warranties and
indemnities concerning (i) the Representative’s valid ownership of the Subject
Units, free of all liens and encumbrances (excluding those arising under
applicable securities laws and any arising under the LLC Agreement), (ii) the
Representative’s authority, power and right to enter into and consummate the
sale of any Subject Units without violating any other agreement to which the
Representative is a party or by which his assets are bound, and (iii) compliance
with applicable laws.
 
7.             Representations and Warranties of the Principal.  The Principal
represents and warrants to the Company as follows:
 
(a)           All of the representations and warranties made by the Principal
pursuant to Article IV of the LLC Agreement are true and correct as of the date
hereof.
 
(b)           This Agreement constitutes the legal, valid and binding obligation
of the Principal, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Principal does not and will
not conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Principal is a party or any judgment, order or decree to
which the Principal is subject.
 
(c)           The Principal believes that he has received all the information he
considers necessary in connection with his execution of this Agreement, and the
Principal has had an opportunity to ask questions and receive answers from the
Company and from counsel regarding the terms, conditions and limitations set
forth in this Agreement and the business, properties, prospects and financial
condition of the Company and its subsidiaries and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to the Principal or to which the Principal
had access.
 
8.             Withholding; 83(b) Election.  To the extent that the receipt of
the Series B-1 Units, the vesting of the Series B-1 Units, or the execution of
this Agreement results in compensation income or wages from the Company to the
Principal for federal, state or local tax purposes, the Principal shall deliver
to the Company at the time of such receipt, lapse or execution, as the case may
be, such amount of money as the Company may require to meet its minimum
obligation under applicable tax laws or regulations, and if the Principal fails
to do so, the Company is authorized to withhold from any cash or Unit
remuneration (including withholding any Vested Units distributable to the
Principal under this Agreement) then or thereafter payable to the Principal any
tax required to be withheld by reason of such resulting compensation income or
wages.  Within thirty (30) days after the date of the issuance of the Series B-1
Units, the Principal shall make an election authorized by section 83(b) of the
Code with respect to the Series B-1 Units and the Principal shall submit to the
Company a copy of the statement filed by the Principal to make such
election.  The form of such election shall be in the form attached as Exhibit B.

 
5

--------------------------------------------------------------------------------

 

9.             General Provisions.
 
(a)           Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be personally
delivered, mailed by certified mail, return receipt requested, or delivered by
nationally recognized overnight delivery service with proof of receipt
maintained, at the following addresses (or any other address that any party may
designate by written notice to the other party, in accordance herewith, except
that such notice shall be effective only upon receipt):
 
 
If to the Company to:
GENESIS ENERGY, LLC

919 Milam, Suite 2100
Houston, Texas 77002
Attention: Robert Deere


 
with a copy to:
Andrews Kurth LLP

600 Travis Street, Suite 4200
Houston, Texas  77002
Attention:  G. Michael O’Leary


 
If to the Principal to:
Grant E. Sims

11505 Quail Hollow
Houston, Texas 77024


Any such notice shall be effective (i) if delivered personally, upon receipt
thereof by the recipient; (ii) if delivered by nationally recognized overnight
delivery service, on the first business day after being sent or (iii) if
delivered by certified mail, upon the earlier of actual receipt thereof by the
recipient or five business days after the date of deposit in the United States
mail.
 
(b)           Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.
 
(c)           Consent to Jurisdiction.
 
(i)           The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Texas and the federal courts of the
United States of America located in Harris County, Texas, and appropriate
appellate courts therefrom, over any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby, and each party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts.  The parties hereby irrevocably waive,
to the fullest extent permitted by applicable Law, any objection which they may
now or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.  This consent to jurisdiction is being given
solely for purposes of this Agreement and is not intended to, and shall not,
confer consent to jurisdiction with respect to any other dispute in which a
party to this Agreement may become involved.

 
6

--------------------------------------------------------------------------------

 

(ii)           Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action, or proceeding of the
nature specified in subsection (i) above by the mailing of a copy thereof in the
manner specified by the provisions of Section 9(a).
 
(iii)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
 
(d)           Amendment and Waiver. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and the Principal, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.
 
(e)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(f)            Entire Agreement.  This Agreement and the LLC Agreement embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
 
(g)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

 
7

--------------------------------------------------------------------------------

 

(h)           Headings.  The paragraph headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.
 
(i)            Gender and Plurals.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
 
(j)            Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by and
against the Principal, the Company and their respective successors, assigns,
heirs, representative and estate, as the case may be (including subsequent
holders of Series B-1 Units); provided, that the rights and obligations of the
Principal under this Agreement shall not be assignable except in connection with
a transfer of the Series B-1 Units permitted under the LLC
Agreement.  Notwithstanding anything else in this Agreement or in the LLC
Agreement d) each Series B-1 Unit shall remain subject to the terms of the LLC
Agreement and this Agreement regardless of who holds such Series B-1 Unit and e)
the effect that the employment by the Company of the Principal or events related
to such employment have on the rights of and restrictions on the Series B-1
Units, including vesting, and the rights of the Company with regard to the
Series B-1 Units, under this Agreement, shall not be altered by any transfer of
the Series B-1 Units.
 
(k)           Employment Relationship.  Nothing in the issuance of the Series
B-1 Units and nothing in this Agreement shall confer upon the Principal the
right to continued employment by the Company or affect in any way the right of
the Company to terminate such employment at any time.
 
(l)            Rights of Third Parties.  Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the Parties hereto, any rights or remedies under or by reason of this
Agreement.
 
(m)          Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
(n)           Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
 
(o)           WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS.  EACH PARTY, BY
EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE
PREVAILING PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO,
ANY ARBITRATION PROCEEDING.
 
*       *       *

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Unit
Agreement as of the date first written above.
 

 
GENESIS ENERGY, LLC
       
By:
 /s/ Robert V. Deere
 
Name:
Robert V. Deere
 
Title:
Chief Financial Officer
       
/s/ Grant E. Sims
 
Grant E. Sims



SPOUSAL CONSENT
 
The undersigned Principal’s spouse, if any, is fully aware of, understands and
fully consents and agrees to the provisions of this Agreement and the LLC
Agreement and their binding effect upon any marital or community property
interests she may now or hereafter own, and agrees that the termination of her
and the Principal’s marital relationship for any reason shall not have the
effect of removing any Series B-1 Units otherwise subject to this Agreement from
coverage hereunder and that her awareness, understanding, consent and agreement
are evidenced by her signature below.
 

 
/s/    Patricia Sims
 
Spouse of Grant E. Sims

 
[Signature Page to Sims Restricted Unit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DEFINED TERMS
 
“Act” is defined in the LLC Agreement.
 
“Affiliate” is defined in the LLC Agreement.
 
“Board” is defined in the LLC Agreement.
 
“Cause” is defined in the Employment Agreement.
 
“Change of Control” means the occurrence of any of the following events other
than any event that constitutes an Internal Restructure:
 
(a)           at any time prior to the consummation of a Qualified Public
Offering (i) the sale of more than 50% of the issued and outstanding Aggregate
Series A Units of the Company held by the Persons who are Members prior to such
event to a Person who is not an Affiliate of any Member or (ii) the merger or
consolidation of the Company with any other Person that is not an Affiliate of
the Company and as a result of which the majority of the outstanding equity
interests of the surviving Person are not owned by one or more of the same
owners as the owners of the Aggregate Series A Units in the Company prior to
such merger or consolidation, and in each of cases (i) and (ii) immediately
preceding, results in the Quintana-Related Entities owning in the aggregate less
than 10% of the Series A Units of the Company owned by the Quintana-Related
Entities prior to such event;
 
(b)           at any time after a Qualified Public Offering, any “person” (as
such term is used in Section 13(d) and 14(d) of the Exchange Act) (other than
(i) a trustee or other fiduciary holding securities under an employee benefit
plan of the IPO Corporation or any affiliate thereof, (ii) the Quintana-Related
Entities or (iii) any entity owned, directly or indirectly, by the Members of
the Company in substantially the same proportions as their ownership of Units of
the Company) acquires (other than any acquisition directly from the IPO
Corporation and any acquisition by the IPO Corporation) “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
IPO Corporation representing 50% or more of the combined voting power of the IPO
Corporation’s then outstanding securities; provided, however, that if the IPO
Corporation engages in a merger or consolidation in which the IPO Corporation or
the surviving entity in such merger or consolidation becomes a subsidiary of
another entity, then references to the IPO Corporation’s then outstanding
securities shall be deemed to refer to the outstanding securities of such parent
entity;
 
(c)           at any time after a Qualified Public Offering, the consummation of
a merger or consolidation of the IPO Corporation with any other Person, other
than a merger or consolidation which would result in the voting securities of
the IPO Corporation outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity (or if the surviving entity is or shall
become a subsidiary of another entity, then such parent entity)) more than 50%
of the combined voting power of the voting securities of the IPO Corporation (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation; or

 
A-1

--------------------------------------------------------------------------------

 

(d)           a Liquidation Event.
 
“Disability” is defined in the Employment Agreement.
 
“Fair Market Value” is defined in the LLC Agreement.
 
“Good Reason” is defined in the Employment Agreement.
 
“Internal Restructure” means any re-formation, conversion, transfer of assets,
transfer by Members of their Units, merger, incorporation, liquidation or other
transaction undertaken in a manner that results in the Members or their
Affiliates continuing to have substantially the same direct or indirect
ownership of the Company’s assets in place prior to the Internal Restructure,
and preserves (a) the relative economic interests of the Members or their
Affiliates in the Company or any entity (including an entity organized under the
laws of a foreign jurisdiction) that succeeds to the Company in such transaction
and (b) the limited liability of the Members to the substantially same extent
afforded by the Act.
 
“LLC Agreement” is defined in the recitals.
 
“Law” is defined in the LLC Agreement.
 
“Liquidation Event” is defined in the LLC Agreement.
 
“Member(s)” is defined in the LLC Agreement.
 
“Person” is defined in the LLC Agreement.
 
“Purchase Notice” is defined in Section 6(b).
 
“Purchase Notice Date” is defined in Section 6(b).
 
“Purchase Price” is defined in Section 6(a).
 
“Qualified Public Offering” is defined in the LLC Agreement.
 
“Quintana-Related Entity” is defined in the LLC Agreement.
 
“Related Parties” means the Company and each of its Subsidiaries.
 
“Sale of the Business” is defined in the LLC Agreement.
 
“Series B Units” are defined in the LLC Agreement.
 
“Series B-1 Units” are defined in Section 1.
 
 
A-2

--------------------------------------------------------------------------------

 


“Subject Units” are defined in Section 6(b).
 
“Subsidiaries” is defined in the LLC Agreement.
 
“Threshold Value” is defined in the LLC Agreement.
 
“Trigger Date” is defined in Section 5(d).
 
“Units” is defined in the LLC Agreement.
 
“Unvested Units” are defined in Section 3.
 
“Vested Units” are defined in Section 4(a).

 
A-3

--------------------------------------------------------------------------------

 

EXHIBIT B
 
SECTION 83(B) ELECTION FORM
 
[See Attached]
 
 
 

--------------------------------------------------------------------------------

 


SECTION 83(B) ELECTION FORM
 
Election to Include in
Taxable Income in Year of Transfer Pursuant
to Section 83(b) of the Internal Revenue Code
 
The undersigned is receiving an award of restricted membership units of a
Delaware limited liability company which is being treated as a partnership for
federal income tax purposes.  All parties to the transaction believe the award
of restricted membership units to be a “profits interest” within the meaning of
Internal Revenue Service Revenue Procedure 93-27.  Notwithstanding the
foregoing, in the event that (i) the award of restricted membership units
constitutes a “capital interest” rather than a “profits interest” or (ii) the
undersigned disposes of such restricted membership units within two years
following receipt thereof, the undersigned hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:
 
1.
The name, address and taxpayer identification number of the undersigned are:

 
Name:
 
Address:
     



Taxpayer Identification Number:
 



2.
Description of the property with respect to which the election is being made:

 
Series B-1 Units of Genesis Energy, LLC (the “Company”).
 
3.
The date on which the property was transferred is February ___, 2010.

 
The taxable year to which this election relates is calendar year 2010.
 
4.
Nature of the restrictions to which the property is subject:

 
The _____ Series B-1 Units issued to the taxpayer vest over time and are subject
to forfeiture in the event certain employment conditions are not satisfied.
 
5.
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) of the
property with respect to which this election is being made is $0.

 
6.
The amount paid by the taxpayer for said property is $0.

 
7.
A copy of this statement has been furnished to the Company as provided in
Treasury Regulation Section 1.83-2(d).

 
Date:           February ___, 2010
 

                 
Printed Name:
   

 
 
B-1

--------------------------------------------------------------------------------